EMPLOYMENT AGREEMENT



This Employment Agreement (“Agreement”) is made by and between Doug Johnson (the
“Executive”) and Telanetix, Inc. (the “Company”) as of April 28, 2008
(“Commencement Date”).



RECITALS



WHEREAS the Company wishes to employ the Executive as Chief Executive Officer of
the Company, and the Executive wishes to be employed as Chief Executive Officer
of the Company.



WHEREAS the Company and the Executive wish to set forth in this Agreement the
terms and conditions under which the Executive is to be employed by the Company.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, the Company and the Executive hereby
agree as follows:



1.      Employment.



1.1     Term. The employment relationship between the Company and the Executive
is at-will and not for any specified period and may be terminated by the
Executive or the Company at any time, with or without cause, subject to the
terms and conditions contained in Section 8 of this Agreement.



1.2     Title. From and after May 5, 2008, the Company shall employ the
Executive as Chief Executive Officer, and the Executive shall have the duties,
responsibilities and authority consistent with such position as described in
Section 1.3 hereof.



1.3     Duties. From and after the Commencement Date and for so long as he is
employed hereunder, the Executive (i) shall devote his full professional time
and attention, best efforts, energy and skills to the services required of him
as an employee and Officer of the Company, except for paid time off taken in
accordance with the Company’s policies and practices. and subject to the
Company’s existing policies pertaining to reasonable periods of absence due to
sickness, personal injury or other disability; (ii) shall use his best efforts
to promote the interests of the Company; (iii) shall comply with all applicable
governmental laws, rules and regulations and with all of the Company’s policies,
rules and/or regulations applicable to the employees of the Company; and (iv)
shall discharge his responsibilities in a diligent and faithful manner,
consistent with sound business practices and in accordance with the directives
of the Board of Directors of the Company. The Executive shall report directly to
the Board of Directors of the Company, and have separate and independent
communication with the Audit Committee and Compensation Committee. Executive
will actively participate in the preparation and presentation to the Board of
Directors of all reports regarding the business, operations and prospects of the
Company. The Executive’s primary responsibilities during his employment with the
Company shall be to (a) assure the accurate and proper reporting of financial
information and company status to the Board of Directors and comply with the
reporting requirements of all appropriate regulatory agencies, (b) manage all of
the Company’s day-to-day fiscal management, operational reporting, and
accounting operations; (c) perform any other duties assigned to him by the
Company’s Board of Directors.

 

1.



--------------------------------------------------------------------------------

 

2.     Outside Activities.



2.1     Prohibited Outside Activities. The Executive agrees and promises that
during his employment with the Company, he will not be engaged in any other
business or as a consultant to or general partner, employee, officer or Officer
of any partnership, firm, corporation, or other entity, or as an agent for any
person, or otherwise, if such activity is pursued for gain, profit, or other
pecuniary advantage unless approved by the Board of Directors.



2.2     Investment. Nothing in this Section 2 shall be construed as preventing
the Executive from engaging in the investment of his personal assets so long as
such investment activity does not require: (i) any participation on the
Executive’s part in the operation or the affairs of the enterprise or
enterprises in which such investments are made or (ii) the rendering of any
services by the Executive to any such enterprise.



3.      Wage Compensation.



3.1     Amount. From and after the Commencement Date, the Company shall pay the
Executive a base salary of $225,000.00, less all appropriate taxes and
authorized withholdings (“Base Salary”).



3.2     Payment. Base Salary payments will normally be made to the Executive
bimonthly or otherwise in accordance with the Company’s pay period practices.



3.3     No Limitation on Termination Rights. Nothing in this Section 3 shall be
construed to limit either party’s right to terminate this Agreement in
accordance with the terms hereof.



4.      Bonus Compensation.



4.1     Nature. During the Executive’s employment, the Company shall pay to the
Executive, in addition to Base Salary, bonus compensation (“Bonus”) on an annual
basis.



4.2     Amount of Potential Bonus. The total potential Bonus amount will be
equal to 50% of Executive’s Base Salary earned within the preceding fiscal year.
Bonus payout will be based upon a calculation that is directly tied to the
actual results of business operations as compared to the Board of Directors
approved business plan. In addition, other criteria in the form of MBO(s) will
be enter as a component of the calculation. The metrics of the business
operation and MBO(s) will be mutually agreed upon.

 

2.



--------------------------------------------------------------------------------

 

4.3     Calculation of Bonus. To be mutually agreed upon by employee and the
Chairman of the Board of Directors within 10 business days from the signing of
this agreement.



4.4     Payment. Payment of the Bonus will be made in the first payroll cycle
following the completion and issuance of the year-end audited financials, in
accordance with the Company’s pay period practices.
 

4.5     No Limitation on Termination Rights. Nothing in this Section 4 shall be
construed to limit either party’s right to terminate this Agreement in
accordance with the terms hereof.



5.       Benefits.



The Executive shall be eligible for reasonable and customary group health and
life insurance benefits subject to the terms and conditions of the Company’s
benefit plan documents. In addition, the Executive shall be eligible to
participate in the Company’s 401 (k) plan and other fringe benefit programs of
the Company under the terms and conditions of such plan or program. The Company
reserves the right to change or eliminate the fringe benefits on a prospective
basis, at any time, effective upon notice to the Executive.



6.      Share Options.



6.1     Number. As of the Commencement Date, the Executive shall be granted
options (“Options”) to purchase up to 400,000 shares of the Company’s Common
Stock (the “Shares”) under the Company’s 2005 Equity Incentive Plan at the
then-current fair market value of such Common Stock as determined by the
Company’s Board of Directors.



6.2     Vesting.: Twenty-five percent (25%) of the Options to purchase the
Shares shall vest on the first year anniversary of the Executive’s Commencement
Date, so long as the Executive is then employed by the Company. The remaining
Options shall vest thereafter over the next thirty-six months in equal monthly
increments of 2.08% of the original grant, so long as the Executive remains
employed by the Company.



6.3     Effect of Sale or Merger Event Upon Vesting. If the Executive is still
employed by the Company, and there occurs (i) a sale of all or substantially all
of the Company’s assets (“Sale”), or (ii) a merger or consolidation of the
Company in which the Company’s shareholders prior to such merger or
consolidation own less than a majority of the voting power of the surviving
corporation (“Merger Event”), then upon the closing of such Sale or Merger
Event, all of the Executive’s then-unvested Options shall immediately become
vested. For purposes of this Agreement, the occurrence of an underwritten public
offering by the Company shall not be deemed an occurrence of a Sale or a Merger
Event of the Company.



6.4     Post-Employment Vesting. If the Executive’s employment is terminated by
the Company without Cause as defined in Section 8.2, the Executive’s Options
shall continue to vest in accordance with the 2005 Equity Incentive Plan.

 

3.



--------------------------------------------------------------------------------

 

6.5      General Terms Pertaining to Options. The Options shall be granted
under, and subject to the foregoing provisions and shall be governed by the
terms of the Company’s 2005 Equity Incentive Plan (as it may be amended from
time to time in the future) and any option agreement issued to the Executive
thereunder. All 2005 Equity Incentive Plan provisions not contradicted by the
terms of this Agreement (including, but not limited to, provisions regarding
timing and manner of, and deadlines for, exercise, and provisions concerning
market stand-off) shall apply to the Options to be granted to the Executive
hereunder.



7.      Business Expenses and Vacation Time.



7.1     Business Expenses. Upon presentation of appropriate documentation, the
Company shall reimburse the Executive for reasonable, out-of-pocket business
expenses incurred by the Executive in the course of his performance of his
duties hereunder. The Executive will submit monthly expense reports for approval
by the Board of Directors or designee of the Company.



7.2     Vacation Time. Executive will be eligible to accrue vacation at a rate
of four (4) weeks for each fiscal year ending on 12/31. All current corporate
policies regarding vacation including and not limited to accruals and carry over
from year to year will apply.



8.      Termination of Employment.



The Executive’s employment may be terminated at any time in accordance with the
following provisions. If the Executive’s employment is so terminated, then,
except as specifically stated in this Section 8, all of the compensation and
benefits to which he was entitled shall cease upon the effective date of such
termination (the “Termination Date”).



8.1     At the Election of the Company With Cause. The Company may, immediately
and unilaterally, terminate the Executive’s employment and this Agreement “with
cause” at any time upon written notice to the Executive setting forth the
reason(s) for such immediate termination. Notwithstanding the foregoing, if the
Company elects to terminate the Executive’s employment due to a material breach
by the Executive of this Agreement, the Company shall first provide the
Executive with written notice stating the nature of the breach by the Executive
and giving the Executive fifteen (15) days in which to cure such breach,
provided that such breach is curable. For purposes of this Agreement, the term
“Cause” shall mean any and all of the following:



8.1.1.     the Executive’s willful and repeated failure to comply with the
written directions of the Company’s Board of Directors or Chief Executive
Officer.



8.1.2.     the Executive’s gross negligence or willful misconduct in the
performance of duties to the Company.



8.1.3.     the Executive’s commission of any act of fraud with respect to the
Company or the Company’s business.



8.1.4.     the Executive’s conviction of a felony that relates reasonably to
Executive’s job duties.

 

4.



--------------------------------------------------------------------------------

 

8.1.5.     the Executive’s conviction of a crime which, in the good faith
judgment of the Company’s Board of Directors, involved moral turpitude and has
caused or will cause material harm to the standing and/or reputation of the
Company.



8.1.6. the Executive’s violation of any of the terms of the Company’s
Proprietary Information and Inventions Agreement, or any misappropriation and/or
intentional and unauthorized disclosure of the Company’s confidential and/or
proprietary information.



8.1.7.     the Executive’s use of drugs or any illegal substance, or his use of
alcohol in any manner that interferes with the performance of his duties under
this Agreement.



8.1.8.     the Executive’s chronic absence from work for reasons other than
illness.



If the Company elects to terminate the Executive’s employment for Cause, as
defined above, the Executive shall not be entitled to any further compensation
or benefits, all unvested Options granted to the Executive shall be forfeited,
and the expiration date for exercise of all vested Options granted to the
Executive shall be determined in accordance with the terms of the Company’s 2005
Equity Incentive Plan. Termination of the Executive’s employment for Cause
pursuant to this Section 8.1 shall be in addition to and without prejudice to
any other right or remedy to which the Company may be entitled at law, in equity
or under this Agreement.



8.2     At the Election of the Company Without Cause. The Company may,
immediately and unilaterally, terminate the Executive’s employment and this
Agreement at any time without cause upon written notification to the Executive.
If the Company so terminates pursuant to this Section 8.2 (i.e., none of the
matters specified in Section 8.1 have occurred), all unvested Options will
continue to vest in accordance with Section 6.4 of this Agreement, and the
expiration date for exercise of all vested Options granted to the Executive
shall be determined in accordance with the terms of the Company’s 2005 Equity
Incentive Plan. In the event of a termination without cause initiated by the
Company, the Company shall pay the Executive a severance payment (“Severance
Payment”) equivalent to six (6) months of the Executive’s then current Base
Salary at the time of termination, made payable in installments in accordance
with the Company’s pay period practices. The Severance Payment is contingent
upon Executive’s execution of a general release of claims in a form acceptable
to the Company, and complies with the post termination obligations imposed upon
him by Section 10 of this Agreement. Except as described in Section 6.4 of this
Agreement and in this Section 8.2, the Company shall have no other obligations
to the Executive in the event that the Executive’s employment is terminated
pursuant to this Section 8.2. Termination of the Executive’s employment without
cause pursuant to this Section 8.2 shall be in addition to and without prejudice
to any other right or remedy to which the Company may be entitled at law, in
equity, or under this Agreement.



8.3     Termination Upon Death or Disability. The Executive’s employment
hereunder shall terminate upon his death. In addition, the Company may terminate
Executive’s employment if he is unable to perform the essential functions of his
position, with or without reasonable accommodation, as required by law
(“Disability”). In no event will termination for Disability occur until at least
90 consecutive days of leave have elapsed. In the event Executive’s employment
is terminated due to Disability, Executive will receive his Base Salary then in
effect prorated to the date of termination. If the Executive’s employment is
terminated pursuant to this Section 8.3, neither the Executive nor his heirs
shall be entitled to any Severance Payment or other termination benefits; all
unvested Options granted to the Executive will be forfeited, and the expiration
date by which all vested Options granted to the Executive must be exercised
shall be determined in accordance with the terms of the Company’s 2005 Equity
Incentive Plan. All other Company obligations to the Executive pursuant to this
Agreement will become automatically terminated and completely extinguished as of
the termination date.

 

5.



--------------------------------------------------------------------------------

 

8.4     At the Election of the Executive The Executive may terminate his
employment and this Agreement at any time for any reason whatsoever during upon
written notice to the Company of his election to terminate. If the Executive’s
employment is terminated pursuant to this Section 8.4, the Executive shall not
be entitled to any Severance Payment, all unvested Options granted to the
Executive will be forfeited, and the expiration date by which all vested Options
granted to the Executive must be exercised shall be determined in accordance
with the terms of the Company’s 2005 Equity Incentive Plan.



9.     Former Employment.



9.1     No Conflict. The Executive represents and warrants that the execution
and delivery by him of this Agreement, his employment by the Company and his
performance of duties under this Agreement will not conflict with and will not
be constrained by any prior employment or consulting agreement or relationship,
or any other contractual obligations.



9.2     No Use of Prior Confidential Information. The Executive will not
intentionally disclose to the Company or use on its behalf any confidential
information belonging to any of his former employers, but during his employment
by the Company he will use in the performance of his duties all information (but
only such information) which is generally known and used by persons with
training and experience comparable to his own or is common knowledge in the
industry or otherwise legally in the public domain.



10.      Non-Solicitation; Confidentiality; Remedies.



10.1     No Solicitation. During the period Executive is employed by the Company
and for a period of one (1) year after the Termination Date, neither the
Executive nor any Executive-Controlled Person (as defined below) will, without
the prior written consent of the Company’s Board of Directors, directly or
indirectly solicit for employment, employ in any capacity, or make an
unsolicited recommendation to any other person that it employs or solicit for
employment any person who is or was, at any time during the Restricted Period,
an officer, executive, employee, agent or representative of the Company or of
any affiliate of the Company. As used in this Agreement, the term
“Executive-Controlled Person” shall mean any company, partnership, firm or other
entity as to which the Executive possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities, by contract or otherwise.

 

6.



--------------------------------------------------------------------------------

 

10.2     Confidentiality.



10.2.1     The Executive acknowledges that, as a result of his status as a
Officer of and as Chief Executive Officer of the Company, he has, or will have,
access to and possession of important confidential information and knowledge as
to the business of the Company and its affiliates, including, but not limited
to, knowledge of products of the Company and its affiliates, patents,
technology, know-how, marketing and operating strategies, licensing and other
agreements, financial results and projections, future plans, the provisions of
other important contracts entered into by the Company and its affiliates,
possible acquisitions and similar information. The Executive agrees that such
knowledge and information constitutes a vital part of the business of the
Company and are by their nature trade secrets and confidential information
proprietary to the Company (collectively, “Confidential Information”). The
Executive agrees that he shall not divulge, communicate, furnish or make
accessible (whether orally or in writing or in books, articles or any other
medium) to any individual, firm, partnership or corporation, any Confidential
Information without the consent of the Company’s Board of Directors. As used in
this Agreement, the term, “Confidential Information” shall not include any
knowledge or information that the Executive can demonstrate: (i) is or becomes
available to others, other than as a result of breach by the Executive of this
Section 10; (ii) was available to the Executive on a nonconfidential basis prior
to its disclosure to the Executive through his status as an officer or employee
of the Company; or (iii) becomes available to the Executive on a nonconfidential
basis from a third party (other than the Company, its affiliates and any of
their representatives) who is not bound by any confidentiality obligations to
the Company or any of its affiliates. The Executive understands and agrees that
he must also execute and fully comply with the Company’s Proprietary Information
and Inventions Agreement as a condition of his employment.

 

10.2.2     All memoranda, notes, lists, records and other documents or papers
(and all copies thereof), including such items stored in computer memories, on
microfiche or by any other means, made or compiled by or on behalf of the
Executive or made available to him relating to the Company or any of its
affiliates are and shall remain the Company’s property, and shall be delivered
to the Company promptly upon any termination of the Executive’s employment with
the Company, or at any other time on request, and such information shall be held
confidential by the Executive after any termination of his employment with the
Company.



10.3     No Competition During Employment or While Receiving Severance. During
the Executive’s employment and any period during which the Executive receives
Severance Payment pursuant to Section 8.2 of this Agreement, neither the
Executive nor any Executive-Controlled Person will, without the prior written
consent of the Company’s Board of Directors, render any services, directly or
indirectly, as an employee, officer, consultant or in any other capacity, to any
individual, firm, corporation or partnership engaged in any business or activity
which directly competes with the business activities of the Company.



10.4      Remedies. The Executive agrees that the provisions of this Section 10
are reasonable and necessary for the protection of the Company and that they may
not be adequately enforced by an action for damages. Therefore, in the event of
a breach or threatened breach of this Section 10 by the Executive or any
Executive-Controlled Person, the Company shall be entitled, in addition to all
other remedies, to an injunction and/or restraining order enjoining the breach
or threatened breach of the provisions of Section 10 or otherwise to enforce
specifically such provisions against violation, without the necessity of posting
any bond or other security by the Company. The Executive further agrees that if
he shall violate any of the covenants and agreements under this Section, the
Company shall be entitled to an accounting and repayment of all profits,
commissions or other benefits which the Executive has realized and/or may
realize as a result of or arising out of any such violation. Such remedy shall
be cumulative and not exclusive and in addition to any injunctive relief or
other legal or equitable remedy to which the Company is or may be entitled. In
addition, the prevailing party shall also be entitled to its reasonable
attorneys’ fees and costs incurred in any action in which it is successful in
establishing or defending against an alleged violation of Section 10.

 

7.



--------------------------------------------------------------------------------

 

10.4     Severability. The provisions contained in this Section 10 as to the
time periods, scope of activities and persons or entities affected shall be
deemed severable so that, if any provision contained in this Section 10 is
determined to be invalid or unenforceable, such provisions shall be deemed
modified so as to be valid and enforceable to the full extent permitted by law.

 

       11.      Section 09A Compliance.


          11.1     With respect to any payments provided under this Agreement,
the parties intend for this Agreement either to satisfy the requirements of
Section 409A of the Internal Revenue Code (the “Code”) and all applicable
guidance promulgated thereunder (together, “Section 409A”) or to be exempt from
the application of Section 409A, and this Agreement shall be construed and
interpreted accordingly.

          11.2     Notwithstanding any provision in this Agreement to the
contrary, any termination of employment contemplated under this Agreement shall
satisfy the applicable requirements of a “separation from service” under Section
409A.

          11.3     Notwithstanding any provision in this Agreement to the
contrary, in the event that Employee is a “specified employee” (as defined in
Section 409A), any severance payment, severance benefits or other amounts
payable under this Agreement that would be subject to the special rule regarding
payments to “specified employees” under Section 409A(a)(2)(B) of the Code
(together, “Specified Employee Payments”) shall not be paid before the
expiration of a period of six months following the date of Employee’s
termination of employment (or before the date of Employee’s death, if earlier).

          11.4     To ensure satisfaction of the requirements of Section
409A(b)(3) of the Code, assets shall not be set aside, reserved in a trust or
other arrangement, or otherwise restricted for purposes of the payment of
amounts payable under this Agreement.

 

8.

--------------------------------------------------------------------------------

        

        12.      Tax Advice.

The Company hereby informs the Executive that the federal, state, local, and/or
foreign tax consequences (including without limitation those tax consequences
implicated by Section 409A) of this Agreement are complex and subject to change.
The Executive acknowledges and understands that he should consult with his own
personal tax or financial advisor in connection with this Agreement and its tax
consequences. The Executive understands and agrees that the Company has no
obligation and no responsibility to provide him with any tax or other legal
advice in connection with this Agreement and its tax consequences. The Executive
agrees that he shall bear sole and exclusive responsibility for any and all
personal adverse federal, state, local, and/or foreign tax consequences
(including without limitation any and all personal tax liability under Section
409A) of this Agreement, and fully indemnifies and holds the Company harmless
therefor.

13.     General Provisions.



13.1     Governing Law. This Agreement and the rights of the parties thereunder
shall be governed by and interpreted under Washington law.



13.2     Assignment. The Executive may not delegate, assign, pledge or encumber
his rights or obligations under this Agreement or any part thereof.



13.3     Notice. Any notice required or permitted to be given under this
Agreement shall be sufficient if it is in writing and is sent by registered or
certified mail, postage prepaid, or personally delivered, to the following
addresses, or to such other addresses as either party shall specify by giving
notice under this Section:

 

To the Company:     Telanetix, Inc.

                               6197 Cornerstone Court E, Suite 108

                               San Diego, California 92121

                               Attn: Chief Executive Officer

 

With a copy to:        Duane Morris LLP
                                                 101 West Broadway, Suite 900
                                                 San Diego, California 92101
                                                 Attn: James A. Mercer III, Esq.
 

To the Executive:     Doug Johnson

                               C/O AccessLine, Inc.

                               11201 SE 8th Street

                               Bellevue, WA  98004



13.4     Amendment. This Agreement may be waived, amended or supplemented only
by a writing signed by both of the parties hereto. To be valid, the Company’s
signature must be by a person specially authorized by the Company’s Board of
Directors to sign such particular document.

 

9.



--------------------------------------------------------------------------------

 

13.5     Waiver. No waiver of any provision of this Agreement shall be binding
unless and until set forth expressly in writing and signed by the waiving party.
To be valid, the Company’s signature must be by a person specially authorized by
the Company’s Board of Directors to sign such particular document. The waiver by
either party of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any preceding or succeeding breach of the same or
any other term or provision, or a waiver of any contemporaneous breach of any
other term or provision, or a continuing waiver of the same or any other term or
provision. No failure or delay by a party in exercising any right, power, or
privilege hereunder or other conduct by a party shall operate as a waiver
thereof in the particular case or in any past or future case, and no single or
partial exercise thereof shall preclude the full exercise or further exercise of
any right, power or privilege. No action taken pursuant to this Agreement shall
be deemed to constitute a waiver by the party taking such action of compliance
with any representations, warranties, covenants or agreements contained herein.



13.6     Severability. All provisions contained herein are severable and in the
event that any of them shall be held to be to any extent invalid or otherwise
unenforceable by any court of competent jurisdiction, such provision shall he
construed as if it were written so as to effectuate to the greatest possible
extent the parties’ expressed intent; and in every case the remainder of this
Agreement shall not he affected thereby and shall remain valid and enforceable,
as if such affected provision were not contained herein,



13.7     Headings. Section headings are inserted herein for convenience of
reference only and in no way are to he construed to define, limit or affect the
construction or interpretation of the terms of this Agreement.



13.8     Drafting Party. The provisions of this Agreement have been prepared.
examined, negotiated and revised by each party hereto, and no implication shall
be drawn and no provision shall be construed against either party by virtue of
the purported identity of the drafter of this Agreement, or any portion thereof.



13.9     Arbitration. The parties agree that any and all disputes that they have
with one another which arise out of the Executive’s employment or under the
terms of this Agreement shall be resolved through final and binding arbitration,
as specified herein. This shall include, without limitation, disputes relating
to this Agreement, the Executive’s employment by the Company or the termination
thereof, any issues relating in any way to the stock options granted to the
Executive, claims for breach of contract or breach of the covenant of good faith
and fair dealing, any claims of employment discrimination, any claims for
disability accommodation, or other claims under any federal, state or local law
or regulation now in existence or hereinafter enacted and as amended from time
to time concerning in any way the subject of the Executive’s employment with the
Company or its termination. The only claims not covered by this Section 13.9 are
(i) claims for benefits under the workers’ compensation laws or claims for
unemployment insurance benefits, which will be resolved pursuant to those laws,
and (ii) the Company’s claims for the Executive’s alleged breach of any of the
provisions of Section 10 of this Agreement. Binding arbitration will he
conducted in King County, Washington, before a single neutral arbitrator, in
accordance with the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes (www.adr.org) then in effect. Each party will
bear one half of the cost of the arbitration filing and hearing fees, and the
cost of the arbitrator. Each party will bear its own attorneys’ fees, unless
otherwise permitted by law and so determined by the arbitrator. The Executive
understands and agrees that the arbitration shall be instead of any civil
litigation and that the arbitrator’s decision shall be final and binding to the
fullest extent permitted by law and enforceable by any court having jurisdiction
thereof.

 

10.



--------------------------------------------------------------------------------

 

13.10     Entire Agreement. This Agreement, including the Company’s Proprietary
Information and Inventions Agreement executed by the Executive herein
incorporated by reference, constitutes the entire agreement between the parties
pertaining to the subject matter hereof and completely supersedes all prior or
contemporaneous agreements, understandings, arrangements, commitments,
negotiations and discussions of the parties, whether oral or written (all of
which shall have no substantive significance or evidentiary effect). The parties
specifically acknowledge and agree that all prior agreements and understandings
between the Executive and the Company that pertained to the Executive’s
employment with the Company are completely superseded. Each party acknowledges,
represents and warrants that this Agreement is fully integrated and not in need
of parol evidence in order to reflect the intentions of the parties.



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT AS OF THE COMMENCEMENT DATE.     



                                                                         TELANETIX,
INC

/s/ Douglas Johnson                                           /s/ Thomas A
Szabo 

Doug Johnson                                                    By: Thomas A.
Szabo
                                                                         Its:
Chief Executive Officer

11.